DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 12/17/2021 and 03/04/2022 have been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 19 and 22 recites the limitation “low surface energy”. It is not sufficiently clear from the claim language in view of the specification what levels of surface energy should be considered to be “low”, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets any material to be non-adhesive to have a “low surface energy” as claimed.
Claim 21 line 7-10 recites the limitation “a plurality of non-adhesion areas including (1) portions of the adhesive layer covered by a material that inhibits the adhesive layer from adhering to a semiconductor device when it is in the pocket and (2) a material that is not sticky on the cover tape base material on the cover tape base material”. It is not sufficiently clear from the claim language if the material described by (1), and the material described by (2) are separate materials or the same material, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. Further, it does not appear that the non-adhesion areas including both the material described by (1) and the material described by (2) is supported by the specification or the drawings of the current invention, thereby rendering the claim indefinite. For the purpose of examination that examiner interprets this limitation to read as “a plurality of non-adhesion areas including (1) portions of the adhesive layer covered by a material that inhibits the adhesive layer from adhering to a semiconductor device when it is in the pocket or (2) a material that is not sticky on the cover tape base material on the cover tape base material”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9, 11, 13-14, 16, 18-24, and 26 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 4,929,486 to Itou.
As per claims 8-9, 11, 13-14, 16, 18-24, and 26, Itou discloses a carrier tape system for a semiconductor device, the carrier tape system comprising:
 [8, 13, and 21] a carrier tape (embossed carrier tape 3, Fig 2) including a plurality of pockets (row of chip holding parts 1, Fig 2), each pocket including an opening through which a semiconductor device (chips 4, Fig 2) passes when the semiconductor device is placed in the pocket (see Fig 2; Col 1 line 50-60); and 
a cover tape (cover tape 10, Fig 1-2) including a cover tape base material (base tape 11, Fig 1-2) and an adhesive layer (adhesive layer 12, Fig 1-2) on the cover tape base material, the adhesive layer providing a plurality of adhesion areas (provided on either side of the non-adhesive coat 13 as shown in Fig 1 that are provided around each of the chip holding parts 1 as shown in Fig 2) including adhesive on the cover tape base material and a plurality of non-adhesion areas (see non-adhesive coat 13 in Fig 1-2 comprising a plurality of non-adhesive areas corresponding to the chip holding parts 1; see below annotated Fig 2 that specifically describes the non-adhesion areas as interpreted by the examiner) including a material that is not sticky (non-adhesive coat 13, Fig 1-2) and inhibits an adhesive from adhering to a semiconductor device when it is in the pocket and includes (1) portions of the adhesive layer covered by a material (see non-adhesive coat 13 provided covering a portions of the adhesive layer 12 in Fig 1-2) that inhibits the adhesive layer from adhering to a semiconductor device when it is in the pocket or (2) a material that is not sticky on the cover tape base material on the cover tape base material (Col 2 line 58-66, Col 3 line 48-58, and Col 4 line 29-46), wherein the plurality of adhesion areas are around respective ones of the plurality of non-adhesion areas (see Fig 1-2; Col 3 line 40-58) and wherein each of the plurality of non-adhesion areas include a covering portion (see below annotated Fig 2 that specifically describes the non-adhesion areas corresponding to the covering portions of the cover tape base material as interpreted by the examiner) of the cover tape base material that are spaced from each other along a length of the cover tape base material and corresponds to a portion of the cover tape that covers an opening of a pocket of the plurality of pockets (see Fig 2 that shows that the non-adhesive coat covers each of the spaced apart chip holding parts 1, thereby representing separate covering portions of the base tape 11), each of the plurality of non-adhesion areas facing a respective one of the plurality of pockets (see Fig 2; Col 3 line 40-58).
[9, 14, and 24] wherein the opening has a size and shape (see chip holding parts 1 with rectangular shape in Fig 2) and the covering portion of the cover tape has a size and a shape that are substantially the same as the size and the shape of the opening of the pocket (see below annotated Fig 2 that specifically describes the non-adhesion areas with a rectangular shape and same size as the chip holding parts 1 as interpreted by the examiner; Col 3 line 53-58).
[11, 16, and 26] wherein the opening has a length and a width (see chip holding parts 1 in Fig 2) and the covering portion has a length and a width that are substantially equal to the length and the width of the opening (see below annotated Fig 2 that specifically describes the non-adhesion areas with the same size as the chip holding parts 1 as interpreted by the examiner; Col 3 line 53-58).
[18] wherein the non-adhesion areas include an adhesive (adhesive layer 12, Fig 1-2) underlying the material that inhibits an adhesive from adhering to a semiconductor device when it is in the pocket.
[19 and 22] wherein the material that inhibits an adhesive from adhering to a semiconductor device when it is in the pocket is a material that has a low surface energy (the material of the non-adhesive layer 13 is described as being non-adhesive, therefore inherently having a low surface energy; further, Col 4 line 29-34 indicate that the non-adhesive layer 13 can include polyesters, i.e. polyethylene terephthalate, that is described in the specification of the current invention as having a low surface energy).
[20 and 23] wherein the material that inhibits an adhesive from adhering to a semiconductor device when it is in the pocket is polyethylene terephthalate or a crosslinkable silicone (Col 4 line 29-34 indicate that the non-adhesive layer 13 can include polyesters, i.e. polyethylene terephthalate).



    PNG
    media_image1.png
    500
    947
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 15, 17, 25, and 27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 4,929,486 to Itou in view of US 2006/0138019 to Yoshii.
As per claims 10, 12, 15, 17, 25, and 27, Itou discloses that the shape of the covering portions is the same shape as the shape of the openings and that a length of the covering portions can be longer than the length of the openings (see above annotated Fig 2 that specifically describes the non-adhesion areas corresponding to the covering portions of the cover tape base material as interpreted by the examiner), and Itou discloses that the width of the covering portions of the non-adhesive coat 13 is wider than the chips 4 but less than a width of the adhesive layer 12 (Col 3 line 48-53 and 58-63) therefore the width of the covering portion can be larger than the width of the openings which only needs to be as large or slightly larger than the chips.
Further, secondary reference, Yoshii discloses a similar carrier tape system for a semiconductor device, wherein a length and a width of non-adhesion areas (see areas between adhesive regions 6, 7, and 8 in Fig 1-2 where no adhesive is) provided on a cover tape (cover tape 4, Fig 1-2) is larger than a length and a width of openings (storage recesses 2, Fig 1-2) for the semiconductor devices (electronic components 5, Fig 1-2) such that the non-adhesion areas completely surround the openings so as to prevent contact between the semiconductor devices provided in the pockets and the adhesive of the adhesion areas, and such that the adhesion strength of the adhesion areas can be controlled to reduce vibration during a peeling operation (see Fig 1-2; Para 0009-0011).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Itou with the aforementioned teachings of Yoshii as to modify the non-adhesion areas to have a larger width and size than the pocket with the reasonable expectation that this would further prevent the semiconductor devices from contacting the adhesive provided on the cover tape which is not desirable (Itou: Col 2 line 58-66 and Col 3 line 48-63), and that this would allow for the adhesion strength of the adhesion areas to eb controlled to reduce vibration during a peeling operation (Yoshii: Para 0009-0011).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729